287 S.E.2d 464 (1982)
Corbett C. WARD, Employee, Plaintiff,
v.
BEAUNIT CORPORATION, Employer; and Liberty Mutual Insurance Company, and/or American Employers Insurance Company, Carriers, Defendants.
No. 8110IC535.
Court of Appeals of North Carolina.
March 2, 1982.
*467 Hassell & Hudson by Robin E. Hudson, Raleigh, for plaintiff-appellant.
Mason, Williamson, Etheridge & Moser, P. A. by James W. Mason, Laurinburg, for defendant-appellee Liberty Mut. Ins. Co.
Young, Moore, Henderson & Alvis by William F. Lipscomb, Raleigh, for defendant-appellee American Employers Ins. Co.
WELLS, Judge.
Under the provisions of G.S. 97-86, the Industrial Commission is the fact finding body, and findings of fact made by the Commission are binding on appeal if supported by competent evidence. Walston v. Burlington Industries, ___ N.C. ___, 285 S.E.2d 822 (1982); Hansel v. Sherman Textiles, 304 N.C. 44, 283 S.E.2d 101 (1981); Morrison v. Burlington Industries, 304 N.C. 1, 282 S.E.2d 458 (1981). In making its findings of fact, however, it is the duty of the Commission to consider, weigh, and evaluate all of the competent evidence before it. Harrell v. Stevens & Co., 45 N.C. App. 197, 262 S.E.2d 830 (1980); disc. rev. denied, 300 N.C. 196, 269 S.E.2d 623 (1980). In making its findings of fact, the Commission may not ignore, discount, disregard or fail to properly weigh and evaluate any of the competent evidence before it. Harrell, supra. The Commission has failed in this aspect of its duty in this case and the case must therefore be remanded.
To begin our analysis, we note that the opinion consists of three main sections, labeled as "findings of fact", "comment" and "conclusions of law". The findings of fact include much mere recitation of evidence which do not rise to the level of fact finding. The findings of fact include conclusions. The "comment" portion includes referrals to the evidence, findings of fact, discussions of case law, and conclusions. Opinions from the Commission written in this way make appellate review more challenging than it perhaps need be.
In the first 18 findings of fact, the opinion deals generally with plaintiff's employment and health history, his regular exposure to cotton dust in his employment for about 41 years, and his smoking habits, and the onset of plaintiff's breathing difficulties in early 1974. The problems begin with finding of fact 19, where the opinion begins to deal with the testimony of Dr. Williams, and continue in findings 21, 23 and in the findings and conclusions reached in the "comment" section of the opinion. Because of the nature of the errors reflected in the opinion, we find it appropriate to quote at some length:
19. On 5-8-78, plaintiff was seen by Dr. Charles Williams, Jr. for pulmonary evaluation. His report indicates that plaintiff gave a history of gradual onset of dyspnea beginning about 1974, that at the present time he becomes short of breath on walking approximately one city block on the level, that he had had some chronic cough and production of sputum for about eight years and that he had no history of asthma but had had frequent wheezing. Plaintiff gave a further history of, among other things, working for 49 years, mostly with cotton but some flax also and synthetic materials and having worked in the card room approximately 30 out of the 49 years, retiring in May 1974. In addition, for the last 4-5 years of work he noticed some chest tightness and shortness of breath related to occupational dust exposure. It was further reported that he stated this was definitely worse on Monday and would become improved later in the week, that as time went by his symptoms were as severe on one day of the week as another and that he also had frequent nasal congestion for several years. *468 To the extent that this history given by plaintiff is in conflict with or not corroborative of the facts as heretofore found, it is not accepted as competent credible evidence. (Emphasis supplied)
. . . . . .
21. In the "Discussion" section of his report, Dr. Williams stated:
"It is the opinion of this examiner that the individual does have byssinosis, this diagnosis being based on typical symptoms of chest tightness and dyspnea on exposure to occupational dust with Monday morning exacerbation. In addition, he has the usual clinical X-ray and pulmonary function findings of chronic obstructive pulmonary disease. Undoubtedly, cigarette smoking is a contributory factor in the production of his pulmonary emphysema and chronic bronchitis. It is not possible to state what percentage of his disability resulted from various contributory factors...."
Dr. Williams was of the further opinion that plaintiff is totally disabled from work due to a combination of chronic obstructive pulmonary disease and arteriosclerotic heart disease with angina pectoris and that he is not able to perform work outside of exposure to irritating inhalants. Dr. Williams estimated that 50% of plaintiff's disability might be due to dyspnea resulting from chronic obstructive pulmonary disease and 50% from exertional chest pain resulting from arteriosclerotic heart disease. Dr. Williams' report, including his assessment regarding byssinosis is without probative force or evidentiary value inasmuch as two of the principal bases thereof are not supported by credible evidence of record. (Emphasis supplied)

. . . . . .
23. Plaintiff's disability is not due to an occupational disease caused by exposure connected with and arising out of his employment by the defendant-employer, but rather is due to arteriosclerotic heart disease, remote anterior myocardial infarction and angina pectoris compensated, none of which was caused by any element connected with the employment of plaintiff by the defendant-employer.

COMMENT
In reaching the decision in this case, the undersigned has carefully considered the evidence of record and the conflicts therein. In particular, careful consideration has been given to the evidence relating to the periods of exposure to cotton dust.
"Full fact-finding authority is vested in the industrial commission. G.S. 97-84. In exercising this authority, the industrial commission, like any other trier of facts, is the sole judge of the credibility and weight of the evidence. Henry v. Leather Co., 231 N.C. 477, 57 S.E.2d 760; Beach v. McLean, 219 N.C. 521, 14 S.E.2d 515. As a consequence, it may accept or reject the testimony of a witness, either in whole or in part, depending solely upon whether it believes or disbelieves the same. Anderson v. Motor Co., 233 N.C. 372, 64 S.E.2d 265." Moses v. Bartholomew, 238 N.C. 714 [78 S.E.2d 923] (1953).
In addition, the undersigned notes that although Dr. Williams' report was stipulated as that which he would testify to, said report with respect, in particular, to the assessment regarding byssinosis is without probative force or evidentiary value inasmuch as two of the principal bases thereof are not supported by credible evidence of record. (Emphasis supplied). On the one hand, plaintiff testified at the hearing that he first had breathing trouble in the winter of 1973-1974, whereas the history given to Dr. Williams reflected onset of chronic cough for about eight years and some chest tightness and shortness of breath for the last 4-5 years of work. Furthermore, the credible evidence establishes that plaintiff was last exposed to cotton dust in September 1968, whereas the history given reflects plaintiff having worked for 49 years mostly with cotton but also some flax and synthetic materials. In view of the facts found concerning periods of exposure to cotton dust and the onset of plaintiff's breathing difficulties, the undersigned is constrained to conclude that there is no competent credible medical evidence of sufficient probative *469 force or evidentiary value which would tend to establish that plaintiff has an occupationally related pulmonary disease. (Emphasis supplied)
As recognized in State v. Wade, 296 N.C. 454 [251 S.E.2d 407] (1979), a treating physician may give his opinion on the basis of history supplied by his patient and may testify to the facts, including said history, upon which that opinion was based and as pointed out in State v. Bock, 288 N.C. 145 [217 S.E.2d 513] (1975), the Court citing Penland v. Coal Co., 246 N.C. 26 [97 S.E.2d 432] (1957), the physician's opinion is not ordinarily inadmissible because it is based wholly or in part on statements made to him by the patient "... if those statements are made in the course of professional treatment and with a view of effecting a cure or during an examination for the purpose of treatment and cure.... In such a situation it is reasonable to assume that the information which the patient gives the doctor will be the truth, for self-interest requires it." Furthermore, even where the patient's statements are inherently reliable, such as when given to a treating physician, they are not admissible as substantive evidence and thus do not constitute factual evidence unless corroborated by other competent evidence. Wade, Supra.
Of significance to the instant case, the Court in Bock went on to hold that the witness's testimony therein was incompetent, the witness not having examined the defendant for purposes of treatment as a patient but rather for the purpose of testifying as a witness for the defendant at trial. The Court noted that in the latter situation, the motive which ordinarily prompts a patient to tell his physician the truth is absent.
Considered in view of the above and except for the stipulation of the parties, Dr. Williams' opinion and the history upon which it was based would have been incompetent. Not only was the history itself not inherently reliable inasmuch as Dr. Williams saw plaintiff for evaluative purposes rather than treatment, but also the facts upon which be (sic) based his opinion were not corroborated by plaintiff's testimony.
With respect to the effect of the failure of defendants to object to otherwise incompetent evidence, Dr. Williams' report having been stipulated without limitation with respect to the history given, or his opinion based thereon, the undersigned is of the opinion that he must consider said evidence and accord it its full probative force. Bishop v. DuBose, 252 N.C. 158 [113 S.E.2d 309] (1960) and Ballard v. Ballard, 230 N.C. 629 [55 S.E.2d 316] (1949). However, such evidence has no more probative value than it would have had if it had been admissible under established rules of evidence. Caudill v. Insurance Co., 264 N.C. 674 [142 S.E.2d 616] (1965). (Emphasis supplied)
The record in this case also reflects that defendants through counsel timely objected to, among other things, several hypothetical questions posed to Dr. Williams by plaintiff's counsel at the hearing before Deputy Commissioner John Charles Rush 3-28-79, in Charlotte. Ruling thereon was deferred by Deputy Commissioner Rush to the undersigned, the original hearing officer herein. Upon careful review of the evidence herein, the undersigned is constrained to conclude that said objections should be and they are hereby sustained. One hypothetical question assumed as facts that, among other things, the mill ran mostly cotton and some flax during the latter portion of working and five to six years ran blends of synthetic with some cotton and some flax also cotton, and that about 10 years before plaintiff quit, he first noticed symptoms of coughing, shortness of breath. The above-referenced assumed facts are substantially different from the competent credible evidence of record concerning the period of exposure to cotton dust and the onset of symptomatology. The other hypothetical question, apparently assuming the same facts as the previous one except that in the last several years of work the portion of cotton flax to the material run was smaller than in the other area but nonetheless dusty, required dust and that dust aggravated the plaintiff's symptoms and caused him to be worse, was similarly defective. The *470 undersigned concludes that these questions were fatally defective and improper in view of plaintiff's last exposure to cotton dust having been in 1968 and his first having breathing problems in the winter of 1973.
The opinion is affected by errors of law in three respects. First, it reflects the erroneous conclusion that Dr. Williams' testimony as to the nature of plaintiff's illness was not competent because the history plaintiff gave Dr. Williams differed somewhat from plaintiff's history as reflected in plaintiff's testimony and in statements made by plaintiff in an insurance application. These conflicts, such as they were, do not affect Dr. Williams' competency, but bear only upon the weight to be given the testimony of Dr. Williams. We also note that the findings as to conflict in the evidence are not supported by the evidence. The opinion confuses plaintiff's history of cough and breathing difficulties, two very different manifestations of respiratory disease. Both plaintiff's testimony and Dr. Williams' report show that plaintiff's onset of dyspnea was in early 1974; both show that plaintiff's coughing symptoms appeared much earlier. Finally, we note that Dr. Williams testified that in his opinion, such differences as there were between plaintiff's testimony and the history which plaintiff gave him would make no difference in his diagnosis.
Dr. Williams' testimony on cross-examination was as follows:
Q. Now, the fact that he did not report any breathing problems until 1974 or the latter part of 1973, would you have anticipated that if this disease was aggravated, that it would have activated his symptoms, that he would have had some breathing problems? Would this have been a normal reaction?
. . . . . .
THE WITNESS: No. I am not particularly troubled by that. I think that the development of the disease is a long-term insidious process. I think whether patients report symptoms or not is subject to a great deal of individual susceptibility and interpretation. I think the symptoms are first brought to the forefront when the patient develops an intercurrent respiratory tract infection such as influenza, chest cold, and for the first time, the symptoms of this underlying insidious disease are brought to their attention.
In Taylor v. Stevens & Co., 300 N.C. 94, 265 S.E.2d 144 (1980), our Supreme Court stated: "It is ... clear that our legislature never intended that a claimant for workers' compensation benefits would have to make a correct medical diagnosis of his own condition prior to notification by other medical authority of his disease in order to timely make his claim". The clear import of this statement as applied to the facts of this case is that a claimant is not required to be entirely consistent in how he gives his history, in laymen's terms, at hearing and how he communicates his history and timing of his symptoms are not fatally inconsistent with Dr. Williams' clear and unequivocable diagnosis of byssinosis.
Second, the opinion reflects the erroneous conclusion that Dr. Williams' testimony was not competent or of probative value or force because he was not a treating physician and had merely examined plaintiff for diagnostic purposes. Such a conclusion fails to recognize the implications of the opinions of our Supreme Court in Taylor v. Stevens & Co., supra; Wood v. Stevens & Co., 297 N.C. 636, 256 S.E.2d 692 (1979); Booker v. Medical Center, 297 N.C. 458, 256 S.E.2d 189 (1979) and numerous other pertinent decisions of our appellate courts in Workers' Compensation cases which post-date Penland v. Coal Co., 246 N.C. 26, 97 S.E.2d 432 (1957), giving judicial recognition to the need for and validity of medical testimony provided by examining physicians. Commissioner Haigh's opinion fails to recognize the distinguishing aspects of Penland, where the examining physician's disputed testimony was based not on objective findings, but upon subjective statements made to him by his patient, the plaintiff in that case. It fails to recognize the implications of the opinion of our Supreme *471 Court in State v. Wade, 296 N.C. 454, 251 S.E.2d 407 (1978), where the Court held a physician's examination to be reliable because it was a thorough, carefully designed attempt to gain an understanding of the subject's state of mind. We quote the statement dispositive of the question here:
Dr. Malony did not rely for his conclusions on any one statement by defendant or on any particular fact he disclosed. Instead he took into account the entirety of what defendant said together with his own interpretation and analysis of it and the objective manifestations that accompanied it.
It is obvious here that Dr. Williams' diagnosis was based not only upon the history plaintiff gave him, but more specifically upon his own objective examination and tests. We may take judicial notice that in many industrial disease cases, the testimony of a nontreating physician is necessary to establish the cause of a claimant's disability. Indeed, the Workers' Compensation Act itself recognizes the validity of such evidence. See G.S. 97-69 through G.S. 97-73; Harrell v. Stevens & Co., supra. If allowed to stand, the conclusion reached in the opinion under review here would be massively disruptive of the orderly disposition of Workers' Compensation claims, especially in industrial disease claims.
Third, the opinion concludes that portions of Dr. Williams' testimony should not have been allowed because the hypothetical question on which his testimony was based included certain facts not in evidence. The questions alluded to in the conclusion refer to questions asked of Dr. Williams at the 28 March 1979 hearing. The hypothetical put to Dr. Williams at the subsequent hearing on 22 August 1980 asked him to assume facts found in the original opinion; thus, it is obvious that these conclusions have no pertinence to a final opinion. The Commission did nothing to correct these erroneous conclusions in Deputy Commissioner Haigh's opinion, but adopted and affirmed them intact. Thus, we cannot determine whether the Commission, in denying plaintiff's claim, was influenced by these errors in Deputy Commissioner Haigh's conclusions.
In reaching its conclusions adverse to plaintiff's claim, the Commission obviously failed to consider all the competent evidence adduced at the hearing as to what extent plaintiff's disability was caused by his occupational disease, Wood v. Stevens & Co., supra; Harrell v. Stevens & Co., supra, and therefore this matter must be remanded for such further proceedings as are necessary and consistent with this opinion.
Reversed and Remanded.
ROBERT M. MARTIN and WEBB, JJ., concur.